          Case: 1:15-cv-01046-SO Doc #: 278 Filed: 09/09/19 1 of 7. PageID #: 6126




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


UUNITED STATES OF AMERICA,                          )    CASE NO.: 1:15-CV-01046
                                                    )
                 Plaintiff,                         )
         vs.                                        )    JUDGE SOLOMON OLIVER, JR.
                                                    )
CCITY OF CLEVELAND,                                 )
                                                    )    CITY OF CLEVELAND’S STATUS
                 Defendant.                         )    REPORT RE: OFFICE OF
                                                    )    PROFESSIONAL STANDARDS



I.          Introduction

            As was noted in the City’s prior report to the Court (Dkt. 245), two major goals were

     established last year relative to completing work on complaints received by the City’s Office of

     Professional Standards (“OPS”). The first goal remains ensuring that OPS stays current in

     completing the necessary reviews and investigations for complaints received by OPS after

     December 1, 2017. Presently, OPS employs eight permanent investigators and one temporary

     investigator for this purpose.

            Concurrently, the second goal addressed the resolution and completion of work necessary

     to eliminate the backlog of open cases stemming from complaints received by OPS in 2015,

     2016, and through November, 2017. As noted previously, the City has contracted with Hillard

     Heintze, a Chicago based investigative firm, to complete the review and investigation necessary

     to close out these backlogged cases. The City contemplates the backlog will be eliminated prior

     to the end of calendar year 2019.

            This report advises the Court on the continued progress in meeting both goals.



                                                     1
      Case: 1:15-cv-01046-SO Doc #: 278 Filed: 09/09/19 2 of 7. PageID #: 6127



II.     First Goal: Timely OPS Investigation of Current Complaints

        The following table summarizes the status of the 396 complaints received by OPS during

the period December 1, 2017 to September 4, 2019.

      Time Period      Number of Cases        Number of Cases         Number of Cases
                          Opened                Completed                 Open

      December 2017             24                      24                     0
      2018 (Jan – Dec)         227                     210                    17
      2019 (Jan – Sep 4)       156                      72                    84

      Total                    407                     306                    101

Of the 306 cases competed by OPS during the period December 1, 2017 through September 4,

2019, a total of 190 complaints have been fully investigated to completion, with 116 complaints

having been administratively resolved.1 The following additional detail is provided for each of

the three periods.

                                             Dec. 2017

        The 24 cases that were opened for complaints received in December 2017 have now been

completed by OPS and have been closed.

                                                2018

        There were 227 cases opened by OPS for complaints received in 2018. As of September

4, 2019, OPS had completed its work on 210 of the 2018 filed cases. This represents a current

1
  The 116 complaints that have been administratively resolved include 77 cases that were
“administratively dismissed”, with 39 cases having been “administratively closed.” An
administrative dismissal” of a complaint occurs when the allegations received by OPS (a) are
made against an individual who is not a CDP employee; (b) are made against a CDP employee
who cannot be identified despite the best efforts of the OPS investigators; (c) are of a civil nature
and address a CDP employee’s off-duty conduct; or (d) concern the issuance of a traffic or
parking citation without other allegations being made. The separate category of “administrative
closure” occurs (a) where a new complaint against a CDP employee contains the same
allegations made in a prior complaint or (b) when the allegations against a CDP employee are
determined by OPS to raise new, but similar claims to those presented in a previously filed case
involving the same CDP employee.
                                                  2
        Case: 1:15-cv-01046-SO Doc #: 278 Filed: 09/09/19 3 of 7. PageID #: 6128



completion rate of almost 93 percent. The following table reviews the number of cases opened in

each quarter of 2018, along with the number of cases closed and completion rate.

     2018             Cases Opened           Cases Closed           Completion Rate (%)

    Jan – March               48                     48                    100
    Apr – June                54                     54                    100
    Jul – Sept                49                     44                     90
    Oct – Dec                 76                     64                     84

    Total                     227                   210                      93 %

Of the remaining 17 open 2018 cases, 12 cases remain under active investigation by OPS, with

The remaining five (5) of the open cases presently being investigated for potential criminal

violations by the Internal Affairs (“IA”) section of the Cleveland Division of Police (“CDP”).2

                                              2019

         As of September 4, OPS has received 156 new complaints in 2019. OPS has completed

work on 72 of the 2019 cases, with 84 of these cases remaining open. The following table

provides a review of the number of cases opened during the first two quarters along with the

number of cases closed, and what has been received and closed to date in the third quarter of the

year.

     2019             Cases Opened           Cases Closed           Completion Rate (%)

    Jan – March               44                     32                    73
    Apr – June                61                     30                    49
    Jul – Sep 4               51                     10                    20

    Total                     156                    72                    46 %

Of the 84 currently open cases for complaints filed in 2019, 72 are presently being investigated


2
  IA is the responsible agency for undertaking the investigation of allegations filed with OPS
against by CDP employees when OPS has identified potential criminal violations in the course of
its investigation. OPS does not investigate criminal allegations and transfers cases involving
potential criminal conduct to IA for investigation.

                                                3
       Case: 1:15-cv-01046-SO Doc #: 278 Filed: 09/09/19 4 of 7. PageID #: 6129



by OPS, with four (4) cases having been transferred to IA for review and six (6) recently filed

complaints presently pending completion of the necessary initial review and assignment.

                                   OPS Active Case Overview

        There are 101 currently open OPS case files for complaints received between December

1, 2017 and September 4, 2019. Of this total, 41 cases relate to recent complaints that were filed

in July, August, and September of this year. Of the remaining 60 open cases, 17 were received

between July and December 2018, with the remaining 43 open cases having been received in the

first six months of 2019. Taking into account that nine (9) files have been transferred for

investigation by CDP’s IA section and that the most recent six (6) complaints are awaiting initial

review and assignment, OPS investigators are currently working on an assigned caseload of 85

files, the oldest of which was received in June 2018.

III.    Second Goal: Hillard Heintze Completion of Backlogged Cases.

        As addressed in prior status reports (see e.g. Dkts. 228, 245), the City has contracted with

Hillard Heintze to address and resolve a backlog of 281 open OPS cases for complaints that were

filed during 2015-2017 time period (also including 3 complaints filed in 2014). As noted above,

OPS has continued its focus on the goal of ensuring the investigation and timely completion of

complaints received on and after December 1, 2017, while Hillard Heintze addresses the existing

2015-2017 case backlog. Hillard Heintze’s activities in attending to the backlog have occurred in

three phases.

                                      Phases One and Two

        In Phase One Hillard Heintze conducted a comprehensive review and assessment of the

281 backlogged 2015-2017 complaints. This assessment period allowed Hillard Heintze to

evaluate the scope and quality of the investigation activities that had been completed to date by



                                                 4
      Case: 1:15-cv-01046-SO Doc #: 278 Filed: 09/09/19 5 of 7. PageID #: 6130



OPS in each of the cases. Phase Two of the work accomplished by Hillard Heintze involved a

case by case basis evaluation of each case and a determination of whether sufficient evidence

existed to proceed. The company established an investigatory road map for each case where

sufficient evidence was found to exist. At the completion of the Phase Two review of each file,

Hillard Heintze had identified 144 backlogged cases for investigation and completion. The Phase

One and Two reviews resulted in the closure of 137 cases.

                                           Phase Three

       Hillard Heintze began its Phase Three activities in late March 2019. Hillard Heintze

investigators have been present in Cleveland to complete the necessary investigative work and

they operate out of the same facility as OPS. The Hillard Heintze investigations are held to the

same standard as would be necessary to finalize and close an OPS handled investigation.

Investigations completed by Hillard Heintze will be presented to the Cleveland Police Review

Board for hearing and disposition.

       During the course of its investigations, Hillard Heintze began officer interviews in early

April 2019, and to date its investigators have completed more than 200 CDP officer interviews.

As of September 4, Hillard Heintze has returned to OPS completed investigations in 106 of the

144 Phase Three investigations. It is anticipated that Hillard Heintze will have completed the

Phase Three investigations by the end of September.

IV.    Conclusion

       OPS continues its efforts to remain current with complaints filed in 2018 and 2019. The

above referenced statistics establish that its work on the great majority (93%) of the 251

complaints filed between December 2017 and December 2018 has now been completed. Of the

101 currently open cases, 41 were received in the period of July to the present.



                                                 5
     Case: 1:15-cv-01046-SO Doc #: 278 Filed: 09/09/19 6 of 7. PageID #: 6131



       As noted, Hillard Heintze is well advanced in completing the Phase Three work

necessary to eliminate the 2015-2017 backlog of open cases. The City anticipates that Hillard

Heintze will complete the remaining Phase Three investigations well before the end of the

calendar year.

                                                    Respectfully submitted,

                                                    Barbara A. Langhenry (0038838)
                                                    Director of Law

                                            By:     /s/ Gary S. Singletary
                                                    Gary S. Singletary (0037329)
                                                    Chief Counsel
                                                    City of Cleveland
                                                    601 Lakeside Avenue, Room 106
                                                    Cleveland, Ohio 44114-1077
                                                    Tel: (216) 664-2737
                                                    Fax:(216) 664-2663
                                                    E-mail: gsingletary@city.cleveland.oh.us

                                                    Counsel for the City of Cleveland




                                               6
     Case: 1:15-cv-01046-SO Doc #: 278 Filed: 09/09/19 7 of 7. PageID #: 6132



                                     CERTIFICATE OF SERVICE

       The undersigned certifies that the “City of Cleveland’s Status Report Re: Office of

Professional Standards” was filed electronically on September 9, 2019. Notice of this filing will

be sent to all parties by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s system. Pursuant to the requirements of the Consent Decree the

Monitor Team has been delivered a copy of this filing.



                                                      /s/ Gary S. Singletary
                                                      Gary S. Singletary (0037329)
                                                      Counsel for the City of Cleveland




                                                 7
